Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		                ATTACHMENT TO ADVISORY ACTION
	The after final amendments (claim 1 would be basically rephrasing of the previous claim 1) filed with the request for consideration under AFCP 2.0 have been entered and considered but the after final amendments would not overcome all of the rejections for the following reasons.
1. As to the rejection of Claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The examiner has stated that a (polymer) chemist/one skilled in the art would know that it would be impossible to obtain the slurry comprising about 1 wt.% of a polymer concentration and applicant failed to show that about 1 wt.% of a polymer concentration would form a the slurry.  The instant example 1 and 2 pointed out by applicant teach the slurry, but they teach 20 or 30 parts by mass per 100 parts by mass of NMP (hydrophilic solvent).  Nothing on the record shows that applicant had obtained the slurry comprising as little as 1 part by mass per 100 parts by mass of NMP (hydrophilic solvent).  
2.  As to the rejection of Claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph: 
 Applicant failed to rebut the recited broader scope (i.e. 1-50 parts by mass of a polymer content per100 parts by mass of the hydrophilic solvent) and narrow scope (i.e. 
3.  As to the rejection of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over JP 2006-111664 A.
Applicant asserts that a solubility of crystalline PAEK in NMP is extremely low and JP teaches dissolved PAEK in the NMP for measuring a viscosity which would indicate low crystallinity of the PAEK.  The instant claims recite generic reactants without a particular % crystallinity and/or melting point, and thus the asserted low crystallinity of JP would still meet the recited crystalline PAEK.
As to the recited slurry:  Applicant asserts that JP teaches a solution in para. [0035 and 0039], but JP teaches the brown and viscous solution at lower portion of [0041] which would be considered the slurry absent further definition to the slurry.  In fact, the instant specification does not define the slurry other than the example 1 and 2 utilizing 20 or 30 parts by mass per 100 parts by mass of NMP (hydrophilic solvent).  
Further claim 1 of JP teaches the instant broad reactants, an aromatic dihalogen compound and a dihydric phenol, and thus use of such the aromatic dihalogen compound (without Z groups of Chemical Formula 1 of claim 6) and the dihydric phenol in example of JP would be expected to yield the recited crystalline PAEK as well as the slurry.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Dec. 28, 2021                                                  /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762